Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 recites the limitation "the first of the µLED array" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
For examination purpose the limitation will be understood as “a first of the µLED array”

Claim 4 recites the limitation "the first semiconductor" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
For examination purpose the limitation will be understood as “the semiconductor”

Claim 6 recites the limitation "the inorganic semiconductor layer" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
For examination purpose the limitation will be understood as “the µLED array”

Claim 8 recites the limitation " one of the first and second µLED" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
For examination purpose the limitation will be understood as “the µLED array”

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are rejected specifically in view of the limitation “wherein the first edge of the µLED array or the semiconductor is oriented substantially perpendicular to the first surface of the semiconductor” in claim 1.
A person having ordinary skills in the art will find the limitation unclear because a first edge of a µLED array or a first edge of a semiconductor were not previously claimed. 
It seems the claim is written to be understood as “wherein a first edge of the µLED array or a first edge of the semiconductor is oriented substantially perpendicular to the first surface of the semiconductor”. 
However, in view of the numerous antecedence basis in various claims, it cannot be ascertained what the scope of the claimed invention is.
For examination purpose, the limitation will be interpreted as “wherein a first edge of the µLED array is oriented substantially perpendicular to the first surface of the semiconductor”.
It should be noted that claims 2 and 10 are not rejected in view of a prior. However, the allowability of the claim cannot be determine because of the rejection of the claims under 35 U.S.C. 112(b).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3 and 5-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chong et al. [US PGPUB 20190287949] (hereinafter Chong).

Regarding claim 1, Chong teaches an article comprising:
a semiconductor (102, Para 27) including at least one integrated circuit (110, Para 27);
a µLED array (140R, G, B, Para 24) on a first surface of the semiconductor (Fig. 1B); and
a fill material (149, Para 26) disposed on a first edge of the semiconductor (Fig. 1B), wherein the first edge of the µLED array or the semiconductor is oriented substantially perpendicular to the first surface of the semiconductor (Fig. 1B).

Regarding claim 3, Chong teaches an article wherein the fill material comprises an oxide or a dielectric polymer (Para 26).

Regarding claim 5, Chong teaches an article wherein the µLED array is formed in an inorganic semiconductor layer (Para 25/34).

Regarding claim 6, Chong teaches an article wherein the inorganic semiconductor layer comprises an epitaxial layer or at least one of gallium nitride, gallium arsenide, indium gallium nitride, and indium gallium arsenide (Para 25).

Regarding claim 7, Chong teaches an article wherein the at least one integrated circuit comprises a CMOS device driver integrated circuit (DDIC) or a bi-CMOS DDIC (Para 23).

Regarding claim 8, Chong teaches an article wherein at least one of the first and second µLED arrays are configured to emit at least one of red light, green light, or blue light (Para 24, Fig. 1B).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. [US PGPUB 20200287110] in view of Lee [US PGPUB 20210049957] (hereinafter Oh).

Regarding claim 1, Oh teaches an article comprising:
a board (570, Para 68) including at least one integrated circuit (Para 68);
a µLED array (right 3 micro-LEDs 590, Para 79/Abstract) on a first surface of the board (Fig. 5I); and
a fill material (550, Para 65) disposed on a first edge of the board (Fig. 5I), wherein the first edge of the µLED array or the board is oriented substantially perpendicular to the first surface of the board (Fig. 5I).
Oh does not specifically disclose that the board is a semiconductor.
Referring to the invention of Lee, Lee teaches using a circuit board 20 to drive LEDs, wherein the circuit board is a Si-complementary metal oxide semiconductor (CMOS) substrate (Para 48).
 In view of such teaching by Lee, it would have been obvious to a person having ordinary skills in the art to have the circuit board of Oh invention be a semiconductor board based on the rationale of using of known technique to improve similar devices (methods, or products) in the same way (MPEP 2143.I.C).

Regarding claim 4, Oh teaches an article wherein the first semiconductor includes at least one through substrate via (Fig. 5I).

Regarding claim 9, Oh teaches an article wherein the light emitting surfaces of the first and second µLED arrays are substantially co-planar (Fig. 5I).


Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. [US PGPUB 20200287110] in view of Song et al. [US PGPUB 20170179352] in view of Kim et al. [US PGPUB 20200227393] and Eid et al. [US PGPUB 20210041182] (hereinafter Oh, Song, Kim and Eid).

Regarding claim 11, Oh teaches a method comprising:
attaching at least one board (570, Para 78) including at least one integrated circuit (Para 78, where board 570 is circuit board) and a µLED array (580/590, Para 79/80/Abstract) to an external device (Para 78); and 
forming at least one through substrate via in the board (Fig. 5I).
Oh does not specifically disclose that the board is a semiconductor; 
attaching the to a carrier wafer; and 
wherein the carrier wafer has a diameter different than the diameter of the at least one semiconductor.
Referring to the invention of Song, Song teaches forming circuit board as semiconductor circuit boards (Para 80).
 In view of such teaching by Song, it would have been obvious to a person having ordinary skills in the art to have the circuit board of Oh invention be a semiconductor board based on the rationale of using of known technique to improve similar devices (methods, or products) in the same way (MPEP 2143.I.C).
Referring to the invention of Kim, Kim teaches a package on circuit board 102 and wherein the solder 123 is used as connection to an external device such as a motherboard (Para 26).
Referring to the invention of Eid, Eid teaches mounting a package to a motherboard 108 (Para 28), wherein the diameter of motherboard is different than that of the package (Fig. 1/43).
In view of such teaching by Eid and Kim, it would have been obvious to a person having ordinary skills in the art to have the invention of Oh cpmprise the teachings of Eid and Kim based on the rationale of using of known technique to improve similar devices (methods, or products) in the same way (MPEP 2143.I.C).

Regarding claim 12, The modified device of Oh specifically in view of Song, the modified invention teaches a method wherein the at least one µLED array comprises at least one of gallium nitride, gallium arsenide, indium gallium nitride, and indium gallium arsenide (Song, Para 36).


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. [US PGPUB 20200287110] in view of Song et al. [US PGPUB 20170179352] in view of Kim et al. [US PGPUB 20200227393] in view of Eid et al. [US PGPUB 20210041182] and in view of Wang et al. [US PGPUB 20210272935] (hereinafter Oh, Song, Kim, Eid and Wang).

Regarding claim 17, the modified invention of Oh teaches the limitations of claims upon which it depends.
The modified invention does not specifically teach the limitations of claim 17.
Referring to the invention of Wang, Wang teaches transferring of 800 µLED from one substrate to another (Para 36) and wherein the transfer device transfers micro-objects in the range of 1 µm to 1 mm (Para 18).
In view of such teaching, it would be obvious to a person having ordinary skills in the art that wafers having an overlapping range with the claimed invention can be obviously used based on the desired invention.
It should be noted that it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (MPEP 2144.05.II.A).
Moreover, it seems obvious that the size of the wafer is dependent on the desired device and the amount of component needed –thus the claimed range seems to be a result of routine optimization (MPEP 2144.05.II.B)


Claims 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. [US PGPUB 20200287110] in view of Lee [US PGPUB 20210049957] in view of Kim et al. [US PGPUB 20200227393] and Eid et al. [US PGPUB 20210041182] (hereinafter Oh, Kim and Eid).

Regarding claim 11, Oh teaches a method comprising:
attaching at least one board (570, Para 78) including at least one integrated circuit (Para 78, where board 570 is circuit board) and a µLED array (580/590, Para 79/80/Abstract) to an external device (Para 78); and 
forming at least one through substrate via in the board (Fig. 5I).
Oh does not specifically disclose that the board is a semiconductor; 
attaching the to a carrier wafer; and 
wherein the carrier wafer has a diameter different than the diameter of the at least one semiconductor.
Referring to the invention of Lee, Lee teaches using a circuit board 20 to drive LEDs, wherein the circuit board is a Si-complementary metal oxide semiconductor (CMOS) substrate (Para 48).
 In view of such teaching by Lee, it would have been obvious to a person having ordinary skills in the art to have the circuit board of Oh invention be a semiconductor board based on the rationale of using of known technique to improve similar devices (methods, or products) in the same way (MPEP 2143.I.C).
Referring to the invention of Kim, Kim teaches a package on circuit board 102 and wherein the solder 123 is used as connection to an external device such as a motherboard (Para 26).
Referring to the invention of Eid, Eid teaches mounting a package to a motherboard 108 (Para 28), wherein the diameter of motherboard is different than that of the package (Fig. 1/43).
In view of such teaching by Eid and Kim, it would have been obvious to a person having ordinary skills in the art to have the invention of Oh comprise the teachings of Eid and Kim based on the rationale of using of known technique to improve similar devices (methods, or products) in the same way (MPEP 2143.I.C).

Regarding claim 13, The modified device of Oh specifically in view of Lee, the modified invention teaches a method wherein the at least one integrated circuit comprises a CMOS device driver integrated circuit (DDIC) or a bi-CMOS DDIC (Lee, Para 48).


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. [US PGPUB 20200287110] in view of Kim et al. [US PGPUB 20200227393] and Eid et al. [US PGPUB 20210041182] (hereinafter Oh, Kim and Eid).

Regarding claim 20, Oh teaches a method comprising:
attaching a first wafer (570, Para 78) to an external device (Para 78), wherein the first wafer comprises plurality of µLED (580/590, Para 79/80/Abstract) arrays and an integrated circuit (Para 78, where board 570 is circuit board); and
forming at least one through substrate via in a substrate of integrated circuit (Fig. 5I).
Oh does not specifically disclose attaching a first wafer to a carrier wafer, wherein the first wafer comprises a plurality of µLED arrays on a plurality of corresponding integrated circuits,
wherein the carrier wafer has a diameter different than the diameter of the first wafer.
However, Oh teaches individual driving of the µLED arrays (Para 77).
In view of such teaching by Oh, it would have been obvious to a person having ordinary skills in the art to have the embodiment of Fig. 5I comprise the teaching of individual driving LEDs based on the rationale of simple substitution of one known element/structure with a suitable another to obtain predictable results (MPEP 2143).
Referring to the invention of Kim, Kim teaches a package on circuit board 102 and wherein the solder 123 is used as connection to an external device such as a motherboard (Para 26).
Referring to the invention of Eid, Eid teaches mounting a package to a motherboard 108 (Para 28), wherein the diameter of motherboard is different than that of the package (Fig. 1/43).
In view of such teaching by Eid and Kim, it would have been obvious to a person having ordinary skills in the art to have the invention of Oh comprise the teachings of Eid and Kim based on the rationale of using of known technique to improve similar devices (methods, or products) in the same way (MPEP 2143.I.C).

Allowable Subject Matter
Claims 14-16 and 18-19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAIL A MUSE whose telephone number is (571)272-1470. The examiner can normally be reached Monday - Friday 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on (303)297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISMAIL A MUSE/            Primary Examiner, Art Unit 2819